UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2543



KARON ANN PARHAM, daughter of Iris Candler of
the Candlers of Atlanta Georgia Originators of
the Coca-Cola Company,

                                              Plaintiff - Appellant,

          versus

THE COCA-COLA COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-96-551)

Submitted:   December 13, 1996            Decided:   January 13, 1997

Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Rosewell Page, III, Darryl
Scott Lew, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Appellant appeals the district court's order dismissing her

trademark and copyright infringement and unjust enrichment claims.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Parham v. Coca-Cola Company, No. CA-96-551
(E.D. Va. Sept. 30, 1996). We deny Appellant's motion for leave to

file exhibits to "Accept One (1) Container of a Straight-sided

Container;" "Three Tapes to be Entered and Transcribed by the Court
as Exhibits to this Case;" "To Accept One (1) Glass Bottle;"

"Motion to Accept One (1) Container of the Subject Matter of this

Case;" "The N.C. State Court Paper Writings and Exhibits on File;
Case    Nos.   93-CVS-239   and   COA   95-51   considered   a   part   of

U.S.D.C.E.D.N.C.: 5:96-CV-421-H2 and U.S.C.O.A. Fourth Circuit: 96-

2258." We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 AFFIRMED




                                    2